Press Release CAE receives regulatory approval for normal course issuer bid Montreal, Canada, February 19, 2016 – (NYSE: CAE; TSX: CAE) – CAE today announced that it has received regulatory approval to proceed with its previously-announced normal course issuer bid (“NCIB”) to purchase, for cancellation, up to 5,398,643 of its common shares commencing February 23, 2016 and ending February 22, 2017. The maximum number of common shares that may be repurchased under the program represents two percent (2%) of the issued and outstanding common shares of CAE. As of February12,2016, CAE had 269,932,164 common shares issued and outstanding. CAE has not repurchased any of its common shares during the last twelve months. Purchases under the
